Title: From George Washington to Owen Biddle, 18 April 1777
From: Washington, George
To: Biddle, Owen



Sir
Head Quarters Morris Town 18th April 1777

I have lately recd the two following peices of Intelligence, which I think it my duty to give you, for if such practices are followed without detection our Enemies will be well supplied.
Bowne and Hartshorne, near Shrewsbury in Monmouth County, purchase Continental Money in N. York at a great discount, carry this Money to Philada and there buy Flour &ca under pretence of Shipping it to the Foreign Islands, but send the Vessels to N. Yk. As those persons are well known in Philada they may easily be detected.
The Murrays of New York—some time ago sent a Vessel to Philada navigated by a french Captain and Seamen, who pretended they came from the French Islands, they procured a Cargo of Provisions which they carried to New York.
It would be well for your Custom House Officers to make enquiry

of every Captain upon whom he values himself, and if the Merchant is one, whose Character does not stand quite fair and unsuspected, the strictest scrutiny should be made into the intentions of the Voyage. I am &c.
